
	

113 HR 319 IH: To amend the Congressional Budget Act of 1974 to provide for an expedited process for increasing the statutory limit on the public debt.
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 319
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Rules and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to provide
		  for an expedited process for increasing the statutory limit on the public
		  debt.
	
	
		1.Debt increase as measure of
			 deficit
			(a)Content for the
			 concurrent resolution on the budgetSection 301(a) of the
			 Congressional Budget Act of 1974 is amended—
				(1)in paragraph (6),
			 by striking ; and and inserting a semicolon;
				(2)in paragraph (7),
			 by striking the period at the end and inserting ; and; and
				(3)by inserting after
			 paragraph (7) the following new paragraph:
					
						(8)a heading entitled
				Debt Increase as Measure of Deficit which sets forth the amounts
				by which the public debt limit (in section 3101(b) of title 31 of the United
				States Code) shall increase in each of such
				years.
						.
				(b)Conforming
			 amendmentSection 301(b) of the Congressional Budget Act of 1974
			 is amended by striking paragraph (5) and redesignating the succeeding
			 paragraphs accordingly.
			2.Consideration of
			 debt subject to limit
			(a)ConsiderationSection
			 305(a) of the Congressional Budget Act of 1974 is amended by redesignating
			 paragraph (7) as paragraph (8) and by inserting after paragraph (6) the
			 following new paragraph:
				
					(7)Upon passage in
				the House of Representative of the conference report on any concurrent
				resolution on the budget, it shall be immediately in order to consider a
				privileged bill offered by the chairman of the Committee on the Budget amending
				the debt subject to limit (in section 3101 of title 31 of the United States
				Code) at the level proposed under the heading Debt Increase as a Measure
				of Deficit for the fiscal year of the concurrent resolution on the
				budget. Debate on the bill shall be limited to not more than 1 hour. The bill
				shall not be amendable and a motion to commit shall not be in
				order.
					.
			(b)ConsiderationSection
			 305 of the Congressional Budget Act of 1974 is amended by inserting at the end
			 the following new subsection:
				
					(e)Action on debt
				subject to limit(1)Except as provided in
				paragraph (2), the provisions of this section for the consideration of the
				conference report on any concurrent resolution shall also apply to the
				consideration in the Senate of a bill passed by the House of Representatives
				pursuant to subsection (a)(7).
						(2)It shall not be in order in the
				Senate to consider a bill pursuant to paragraph (1) before the passage of the
				conference report on the concurrent resolution on the budget for the fiscal
				year of the concurrent resolution on the
				budget.
						.
			3.Increase of debt
			 subject to limitSection
			 3101(b) of title 31, United States Code, is amended by striking the dollar
			 limitation contained therein and inserting
			 $17,072,810,000,000.
		
